Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2018

                                      No. 04-17-00810-CV

                                     CODY, TEXAS, L.P.,
                                         Appellant

                                                v.

                                BPL EXPLORATION, LTD.,
                                        Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,665
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

           Appellee BPL Exploration, Ltd. filed a motion for leave to file a sur-reply brief.
Appellant Cody Texas, L.P. filed a response opposing the motion. After reviewing the motion
and response, we GRANT appellee’s motion for leave to file the sur-reply brief and ORDER the
brief filed.

       We order the clerk’s office to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court